UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 96-4216

CURTIS ANTHONY HAYNES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-95-353-A)

Submitted: October 8, 1996

Decided: March 17, 1997

Before WIDENER, ERVIN, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James C. Clark, LAND, CLARK, CARROLL & MENDELSON,
P.C., Alexandria, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, Jill D. Gibson, Special Assistant United States Attor-
ney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Curtis Anthony Haynes of possessing crack
cocaine with the intent to distribute in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B)(iii) (1994), which was enhanced by criminal
information establishing a prior drug related felony conviction under
21 U.S.C. § 851(a)(1) (1994). The district court sentenced Haynes to
serve 121 months in prison, eight years supervised release, and a $50
special assessment fee.

On June 2, 1995, Sergeant Nichols of the Alexandria Police
Department observed Haynes, through a high-powered spotting
scope, purchase crack cocaine. At that time, Nichols radioed Officers
Wemple and Mason, who approached Haynes as he attempted to
drive away. Wemple and Mason observed Haynes pushing a plastic
bag between the car seats with his right hand. They arrested Haynes
and recovered crack cocaine from the plastic bag.

On appeal, Haynes argues that there was insufficient evidence to
convict him of possession of crack cocaine with intent to distribute.
Haynes claims that he did not buy crack cocaine. Rather, he claims
he bought marijuana and was not aware of the crack cocaine in the
car because the car did not belong to him. He argues that the police
officers were not in a position to accurately observe the events about
which they testified.

Evidence is sufficient to support a conviction so long as "viewing
the evidence in the light most favorable to the prosecution, any ratio-
nal trier of fact could have found the essential elements of the crime
beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319
(1979); United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993).
An appellate court does not review the jury's determination of witness
credibility. United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).
Viewing the evidence in the light most favorable to the Government,
the testimony of Sergeant Nichols, who observed Haynes purchasing
crack cocaine, and the testimony of Officers Wemple and Mason,
who observed Haynes attempting to hide the crack cocaine, is suffi-

                    2
cient to support Haynes's conviction of possession of crack cocaine
with intent to distribute.

During Haynes's sentencing proceedings, the sentencing judge first
stated that an eight-year period of supervised release was required
because of Haynes's criminal history, and then sentenced Haynes
to serve five years of supervised release. The term of supervised
release recited in the written judgment is eight years due to a prior
drug-related felony conviction, which, under 21 U.S.C.A.
§ 841(b)(1)(B)(iii) (West Supp. 1996), requires a term of at least eight
years of supervised release. Generally, when there is a conflict
between the written judgment and a sentence announced in court in
the presence of the Defendant, the oral pronouncement controls.
United States v. Morse, 344 F.2d 27, 29 n.1 (4th Cir. 1965). However,
when there is an ambiguity in the oral pronouncement of a sentence,
the written judgment is used to resolve that ambiguity. Payne v.
Madigan, 274 F.2d 702, 704 (9th Cir. 1960), aff'd, 366 U.S. 761
(1961). Because the oral pronouncement does not make clear the
length of supervised release, the written judgment resolves this
ambiguity and Haynes is properly sentenced to serve eight years of
supervised release.

Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3